DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
It is acknowledged that claims 1, 15, 18, 19 and 20 were amended.  Claim 12 was canceled.  Claims 21 is newly added.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 19 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 9-12, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee et al. (US 20050149496 A1). in view of Gavin (WO 2004095428 A2).
Regarding claim 1, Mukherjee discloses:
a method performed by one or more computers, comprising: providing, by the one or more computers, a search service configured to receive and process queries from a plurality of different application servers, wherein each application server comprises one or more processing nodes and has an associated data repository for the application server, at least by (paragraph [0033, 0039] describes a federated search system that can receive queries from users from within different applications, interpret the received queries (process queries), and Fig. 1, describes the multiple nodes associated with different sources/applications (Ref. 106) and respective data repositories (Ref. 108a-d)
But Mukherjee fails to describes: (a) data repository that stores files associated with the application server
receiving, by the one or more computers and through the search service, a query associated with a user of a client device, at least by (paragraph [0039] describes receiving a query from a client device through the a federated search system)
 providing, by the one or more computers and by the search service, the query to a search backend having a search index for the plurality of application servers, at least by (paragraph [0043, 0049] which describes a mapping (e.g. search index) that is used to identify appropriate data sources/applications based on the context of the search query (e.g. search index describes contents of each of the respective data repositories of the application servers)
But Mukherjee fails to describes: (b) wherein the search index includes indications of keywords determined to be present in the respective files of the respective data repositories of the applications servers based on an analysis of contents of the files of each of the respective data repositories
receiving, by the one or more computers, search results that the search backend generated in response to the query using the search index, the search results including search results representing data elements from different data repositories of the different application servers, at least by (paragraph [0044, 0066] describes receiving search results form each of the data source/applications queried)
But Mukherjee fails to describes: (c) using the search index to search across a combined set of content of the data repositories of the plurality of applications servers
and providing, by the one or more computers, at least some of the search results as an output of the search service provided in response to the query, at least by (paragraph [0067-0068] further describes consolidating the search results and presenting them to the user in response to their query)
However Gavin discloses the above limitation (a) at least by (Fig. 6, para. 0058, Ref. 114a-d as plurality of applications and corresponding repositories, with an example processing node query server 100, Fig. 4, para. 0051-0052, further describes server 100a, 100b, 100c as plurality of processing nodes with associated data repositories 130a-n).
Gavin discloses the above limitation (b) at least by (paragraph [0019] which describes the external indexes 102 (e.g. search index) that includes “indexes of a variety of data sources, whether structured databases 106, legacy files 107, semi-structured data 108, unstructured text 110 and semi-structured text 112”, the indication of indexes with , unstructured text and semi-structured text permitting queries to unstructured text-based documents 110 (HTML, word processing, e-mail), or semi-structured text 112 would indicate that the indexed text were determined to be present in the respective files of the respective data repositories of the applications servers based on an analysis of contents of the files of each of the respective data repositories)
Furthermore Gavin discloses the above limitation (c) at least by (paragraph [0019] “query server 100 executes simultaneous queries against the external indexes 102 to these multiple data sources 130 without interacting with the data in the data sources. Only after final result-sets are isolated using only the external indexes 102, is the final result-set data in the data source 130 retrieved. Final result-set data from multiple disparate date sources 130 are ranked and merged, and presented to the application 114 and end-user 116 submitting the query”)
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Gavin into the teaching of Mukherjee as they related to querying desperate data sources and one of the ordinary skill in the art would have been motivated to use such a modification related to using an external index to be able to query to multiple data sources as taught by Gavin in para. 0019.
As per claim 2, claim 1 is incorporated and Mukherjee further discloses:
wherein receiving the query comprises receiving a query forwarded by a particular application server of the application servers in response to the particular application server receiving the query sent by the client device; and wherein providing the search results comprise providing the at least some of the search results to the particular application server, at least by (paragraph [0039] describes a user invoking a search from within particular applications’ user interface hosted on a server and para. 0033, Fig. 1, 0043, further describes forwarding said query to decision engine which subsequently are forwards the query to appropriate data sources/applications; paragraph [0067-0068] further describes consolidating the search results and presenting them to the user at the particular application)
As per claim 7, claim 1 is incorporated and Mukherjee further discloses:
comprising: receiving context information corresponding to the query; and generating an augmented query based on the query and the context information; wherein providing the query to the search backend comprises providing the augmented query to the search backend, at least by (paragraph [0049, 0050] which describes identifying the context of the search query, mapping the context to particular search categories and the query and search categories (e.g. augmented query) are then pass to corresponding source modules to search corresponding sources, other context includes: user may specify his preferences regarding data sources to be searched (para. 0048))
As per claim 9, claim 7 is incorporated and Mukherjee further discloses:
wherein generating the augmented query comprises altering a scope of the query based on the context information, wherein the alteration to the query: adds a limitation to the query based on the context information, wherein the added limitation restricts a scope of search results obtained; adds attributes to adjust a ranking of search results based on the augmented query; restricts a scope of the query based on access permissions for the user; limits a set of data sources or data collections to be searched; indicates a level of access for the user based on a current level of authentication of the user; populating or adding fields with values that the search service retrieves from the search index or a semantic graph that indicates relationships among objects defined in a centralized metadata repository; adds information based on one or more prior data accesses by the user; or adds keywords determined from the search index or the semantic graph, at least by (paragraph [0049, 0050] which describes identifying the context of the search query, mapping the context to particular search categories and the query and search categories (e.g. augmented query) are then pass to corresponding source modules to search corresponding sources, other context includes: user may specify his preferences regarding data sources to be searched (para. 0048), and paragraph [0088] further describes authorization of the user to access data sources, paragraph [0051] describes customized relevance ranking algorithms, classifying and clustering results are configured per user requirements )
As per claim 10, claim 1 is incorporated and Mukherjee further discloses:
comprising: in response to receiving the query, accessing the search index; and using data from the search index to augment the query; wherein providing the query to the search backend comprises providing the augmented query to the search backend, at least by (paragraph [0049, 0050] which describes identifying the context of the search query, mapping the context to particular search categories and the query and search categories (e.g. augmented query) are then pass to corresponding source modules to search corresponding sources, other context includes: user may specify his preferences regarding data sources to be searched (para. 0048))
As per claim 11, claim 1 is incorporated and Mukherjee further discloses:
comprising: before providing the query to the search backend, performing pre-processing of the query by the search service using data access policies, user authentication data, user identity data for the user, or data access permissions of the user, the pre-processing generating a reformulated query for an application programming interface (API) of the search backend; wherein providing the query to the search backend comprises providing the reformulated query to the search backend through the API, at least by (paragraph [0088] which describes data sources requiring access authentication (e.g. access policies, user authentication data, user identity data for the user, or data access permissions of the user) prior to access (e.g. before providing the query to the search backend), and further describes source modules taking care of the authorizations, and formulating the query in accordance to specific query syntax requirement (e.g. reformulated query) for different data sources using different access interfaces and communication protocols (e.g. api) specific to the data sources when providing the query to the search backend 
As per claim 12, canceled.
As per claim 16, claim 1 is incorporated and Mukherjee further discloses:
comprising: accessing usage data indicating measures of use of different data objects in the repositories of the different application servers; incorporating the measures of use of the different data objects into the search index; and using the measures of use of the different data objects to boost search relevance scores for more heavily used objects, the search relevance scores being used to select and/or rank the search results for the query, at least by (paragraph [0051, 0067-0069] describes relevance factors being based on usage of results from particular sources and explicit and implicit user feedback where the relevance factor affects how data sources and results are selected and ranked.
As per claim 17, claim 16 is incorporated and Mukherjee further discloses:
wherein the measures of use comprise one or more of a measure of execution time or loading time for a data object, a measure of a number of users that have used the data object, a total accesses made to the data object, or a rate of errors occurring for uses of the data object, at least by (paragraph [0067-0068] which describes statistics of search results (data objects) selected, viewed (e.g. accessed)
As per claim 18, claim 1 is incorporated and Mukherjee further discloses:
comprising indexing contents of the data repositories of the different application servers such that the search index provides a single, unified search index across all of the respective data repositories for the different application servers, at least by (paragraph [0063] which describes the mapping as the indexing and provides a unified search index across all of the respective data repositories for the different application servers since it identifies appropriate data sources with respect to the input search categories)
wherein indexing the contents of the data repositories comprises including, in the search index, data associated with respective data items that includes at least one of: measures of usage of the data items; access control data that indicates access policies or access restrictions for the data items; identifiers indicating one or more of organizations, departments, users, or projects associated with the data items; subscription data indicating organizations, departments, users, or user roles that are subscribed to receive the data items; and collaboration data indicating sharing of data items or shared use of data items among users, at least by (paragraph [0067-0068] which describes statistics of search results (data objects) selected, viewed (e.g. accessed), paragraph [0088] which describes access authentication, claim 23, describes shared data sources and subscription based data sources)
Claims 19 and 20 recite equivalent claim limitations as claim 1 above, except that they set forth the claimed invention as a system and non-transitory computer-readable storage media, as such they are rejected for the same reasons as applied hereinabove. 

Claims 3, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee and Gavin in view of Harris et al. (20170293653).
As per claim 3, claim 1 is incorporated and Mukherjee further discloses:
wherein the search service is implemented using multiple processing nodes to provide multiple search service instances that operate in  at least by (paragraph [0044] “multiple search queries are formulated at step 206 in accordance with the specific query syntax requirements for different data sources being searched. These queries are then routed to the respective data sources using communication protocols specific to the data sources.”)
However, Harris et al. (20170293653) teaches the above limitation of provide multiple search service instances that operate in at least by (paragraph [0020] which describes concurrently executing sub-query task)
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Harris into the teaching of Mukherjee as they relate to performing multiple search queries and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of scheduling queries for execution concurrently at equal or lower execution costs as taught by Harris in para. 0013.
As per claim 4, claim 3 is incorporated and Mukherjee fails to further discloses:
comprising maintaining, by the one or more computers, a search request queue to store search requests issued by the different application servers based on queries received by the application servers from client devices; wherein receiving the query comprises obtaining, by one of the search service instances, the query from the search request queue.
However, Harris et al. (20170293653) teaches the above limitations at least by (paragraph [0020] which enqueueing query jobs (e.g. search request), where the queries are provided from multiple computing devices executing software/applications (para. 0026,0027), and the query job items are dequeued and executed by the database management system (e.g. obtaining, by one of the search service instances, the query from the search request queue).
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Harris into the teaching of Mukherjee and Gavin as they relate to performing multiple search queries and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of scheduling queries for execution concurrently at equal or lower execution costs as taught by Harris in para. 0013.
Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee and Gavin in view of Harris et al. (20170293653) further in view of Dai et al. (US 20140108633 A1).
As per claim 5, claim 3 is incorporated and Mukherjee fails to further discloses:
comprising dynamically scaling a number of processing nodes or a number of search service instances that are active based on a volume of query requests received by the application servers.
However, Harris et al. (20170293653) teaches the above limitations at least by (paragraph [0070] which describes the ability to adjust the maximum number M of query jobs that the database system can concurrently execute which would also represent the number of processing nodes that can concurrently run and is based on query workload history (e.g. a volume of query requests received by the application servers)
Furthermore Dai et al. (US 20140108633 A1) at least by (paragraph [0035-0036] determining a total number of partitions to be processed, where the number of partitions is based on the query received from the client (e.g. based on a volume of query requests) and based on that number determining the number of additional machines needed for processing the partitions (e.g. dynamically scaling a number of processing nodes)
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Dai into the teaching of Harris and Mukherjee and Gavin as they relate to performing multiple search queries and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of scheduling queries for execution concurrently at equal or lower execution costs as taught by Harris in para. 0013 and flexible parallel processing as taught by Dai para. [0057].
As per claim 6, claim 3 is incorporated and Mukherjee fails to disclose:
comprising: detecting that search demand satisfies a threshold; and in response, increasing a number of instances of the search service that are active or increasing an amount of processing resources allocated for the search service.
But Dai discloses the above limitation at least by (paragraph [0015-0016, 0040-0041] which describes when a number of database partitions is greater than the a number of available machines in the pod (e.g. detecting that search demand satisfies a threshold), a new machine is added to the pod (e.g. increasing a number of instances of the search service that are active or increasing an amount of processing resources allocated for the search service)
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Dai into the teaching of Harris and Mukherjee and Gavin as they relate to performing multiple search queries and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of scheduling queries for execution concurrently at equal or lower execution costs as taught by Harris in para. 0013 and flexible parallel processing as taught by Dai para. [0057].
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee and Gavin in view of Panuganty et al. (US 20200210647 A1).
As per claim 8, claim 7 is incorporated and Mukherjee further discloses:
wherein the context information comprises at least one of: a user identifier for the user; data indicating a job role of the user; data indicating an organization or department of the user; a device identifier for the client device; a server identifier for a particular application server that received the query from the client device; an application identifier for an application from which the query was initiated; data indicating a device type for the client device; a location of the client device; a time the query was issued; a user interface from which the query was initiated; telemetry data from the client device indicating a state or status of the client device; or data indicating a task, workflow, or project associated with the user, at least by (paragraph [0049, 0050] which describes identifying the context of the search query, mapping the context to particular search categories and the query and search categories (e.g. augmented query) are then pass to corresponding source modules to search corresponding sources, other context includes: user may specify his preferences regarding data sources to be searched (para. 0048))
And Panuganty further discloses the above limitations at least by (paragraph [0082] desceibes augmenting the query with supplemental information, user preferences, additional context parameters including query with time constraints, including para. 0115, location and/or region data, organization information, para. 0165, “as a last known query time that can influence time constraints, a user role, a user job position, a user group, past user query history, a device being used to access the personalized analytics system, a location of the user, a business department associated with the user, a language associated with the user, an organizational vocabulary, and so forth”, paragraph [0322] which discloses, device states.  Such disclosure of supplemental information, user preferences, additional context parameters are not limited, as such can include the other context information listed above.
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Panuganty into the teaching of Mukherjee and Gavin as they relate to performing search queries and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of providing insights relevant to a particular user profile, organization profile, and/so forth as taught by Panuganty in para. 0083.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee and Gavin in view of Woss et al. (US 20160188905 A1).
As per claim 13, claim 1 is incorporated and Mukherjee fails to disclose:
comprising: determining, by the search service and for each of the search results, whether the user is authorized to access the data represented by the search result; and filtering the results to remove one or more results that corresponds to data that the user is not authorized to access; wherein providing at least some of the search results comprises providing the filtered results.
However, Woss teaches the above limitations at least by (paragraph [0045, 0047] “After a data store 164 has been searched to identify objects matching the search query, the privacy settings for each identified object may be used to filter out results that are not visible to the user, such that only objects that are visible to the user are sent to the user as search results”)
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Woss into the teaching of Mukherjee and Gavin as they relate to performing search queries and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of improving the efficiency of the indexing process by applying privacy filters when querying data stores as taught by Woss in para. 0008).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee and Gavin in view of Maclaurin (US 20060206532 A1) further in view of Harris et al. (20170293653).
As per claim 14, claim 1 is incorporated and Mukherjee fails to disclose:
comprising maintaining, by the one or more computers, an index event queue to store indexing requests issued by the different application servers in response to changes in data in their respective repositories; operating multiple data retrieval module instances configured to operate in parallel, wherein each of the data retrieval module instances are configured to: obtain index events from the index event queue; communicate with the application server that issued the index event to obtain a data item corresponding to the index event from the data repository of the application server that issued the index event; and provide the retrieved data to the search backend for processing, the search backend being configured to update the index to include information describing the data item
However, Maclaurin teaches the above limitations at least by (paragraph [0036] describes a change queue that maintains metadata corresponding to newly received and/or modified content relating to the repository components (e.g. an index event queue to store indexing requests issued by the different application servers in response to changes in data in their respective repositories),  further more at paragraph [0037] describes employing the stand query component to identify metadata in the change queue (e.g. obtain index events from the index event queue) that satisfies the standing query where the standing query and provides the changes as a notification (e.g. communicate with the application server that issued the index event to obtain a data item corresponding to the index event from the data repository of the application server that issued the index event; and provide the retrieved data to the search backend for processing, the search backend being configured to update the index to include information describing the data item)
But Maclaurin fails to describe instances configured to operate in parallel.
However, Harris et al. (20170293653) teaches the above limitation of instances configured to operate in parallel at least by (paragraph [0020] which describes concurrently executing sub-query task)
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Harris and Maclaurin into the teaching of Mukherjee and Gavin as they relate to performing multiple search queries and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of scheduling queries for execution concurrently at equal or lower execution costs as taught by Harris in para. 0013 and further provide updated changes to data related to queries as taught by Maclaurin in para. 0024.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee and Gavin in view of Colwell et al. (US 20140289223 A1).
As per claim 15, claim 1 is incorporated and Mukherjee fails to disclose:
generating a data package comprising index data from the search index; and providing the data package to a client device to enable the client device to perform local, client-side search of at least some of the contents of the data repositories of the application servers using the index data.
However, Colwell et al. (US 20140289223 A1) teaches the above limitation at least by (paragraph [0025] which describes building a local index that corresponds to the remote data and enable the client device to perform local, client-side search of at least some of the contents of the data repositories of the application servers using the index data)
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Colwell into the teaching of Mukherjee and Gavin as they relate to performing multiple search queries and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose locally searching remote data without having to copy the data as taught by Colwell in para. 0025. 
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee and Gavin in view of Chevalier et al. (US 20190080007 A1).
As per claim 21, claim 1 is incorporated and Mukherjee fails to disclose:
receiving an indication that content of a file stored in the data repository of one of the application servers has changed; in response to receiving the indication that the content of the file has changed, analyzing the content of the file to determine keywords or types of data element present in the file; and updating the search index to indicate the determined keywords or types of data elements present in the file stored on the data repository.
However Chevalier teaches the above limitation at least by (paragraph [0064, 0067] which describes the receiving of new or updated information (e.g receiving an indication that content of a file stored in the data repository of one of the application servers has changed), the index manager parsing the information to identify the keywords and/or token (e.g. analyzing the content of the file to determine keywords or types of data element present in the file)  and updating the search index to include parsed keyword/token (e.g. updating the search index to indicate the determined keywords or types of data elements present in the file stored on the data repository)
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Chevalier into the teaching of Mukherjee and Gavin as they relate to performing search queries and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose updating the search index based on updated information to be able to retrieve the new of updated information. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS TRUONG whose telephone number is (571)270-3157. The examiner can normally be reached Monday - Friday 7:00 am - 3:30 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jail can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS TRUONG/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        3/10/2022